Citation Nr: 1549877	
Decision Date: 11/25/15    Archive Date: 12/03/15

DOCKET NO.  12-25 596	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for a bilateral foot disability. 

2.  Entitlement to service connection for a low back disability.


REPRESENTATION

The Veteran represented by: Brett Buchanan, Agent 


ATTORNEY FOR THE BOARD

Amanda Radke, Associate Counsel 





INTRODUCTION

The Veteran, who is the appellant in this case, served honorably on active duty from January 1973 to July 1975. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2010 and November 2011 rating decisions from the Department of Veteran's Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  

In March 2010, the Veteran filed a claim for "flat feet."  In a December 2013 informal hearing presentation, the representative argued that the claim should not be limited to a claim solely for flat fleet but as a claim for a "bilateral foot disability," as the Veteran is not a doctor and a sympathetic reading indicates the Veteran intended to file a claim for a bilateral foot condition.  In the November 2014 remand, the Board agreed and re-characterized the appeal as a claim for a bilateral foot disability.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (stating that, when determining the scope of a claim, the Board must consider the claimant's description of the claim, the symptoms the claimant describes, and the information the claimant submits or that the Secretary obtains in support of that claim).  

In November 2014, the Board reopened service connection for bilateral foot and low back disabilities, and remanded the appeal to obtain treatment records and for a VA examination to assist in determining the nature and etiology of the bilateral foot disability and low back disability.  Regarding service connection for a low back disability, as discussed below, the Board finds that the December 2012 VA examination report was thorough, adequate, and in compliance with the Board's remand instructions; therefore, there has been substantial compliance with the prior Board remand orders.  Additionally, the Board is granting service connection for bilateral foot disabilities that account for all symptoms and functional impairment (pes planus, plantar callouses, and plantar fasciitis), and, as this constitutes a full grant of benefits sought, no discussion of compliance with the prior Board remand order is required.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting the Board's duty to "insure [the RO's] compliance" with the terms of its remand orders); D'Aries v. Peake, 22 Vet. App. 97 (2008).


FINDINGS OF FACT

1.  The Veteran has currently diagnosed plantar calluses.  

2.  The Veteran first experienced painful plantar calluses while in service. 

3.  The plantar calluses onset during service and are causally related to the plantar calluses experienced in service.  

4.  The Veteran has current bilateral pes planus. 

5.  Bilateral pes planus was incurred in active service.  

6.  The Veteran has a current diagnosis of bilateral plantar fasciitis.  

7.  Bilateral plantar fasciitis has not been differentiated from the pes planus. 

8.  The Veteran has currently diagnosed degenerative disc disease of the lumbar spine (hereinafter referred to as "low back disability").  

9.  The Veteran experienced non-chronic symptoms of back pain in service.  

10.  Symptoms of back pain were not chronic in service, continuous since service, and were not shown to a compensable degree within one year of service.  

11.  The Veteran's current back disorder manifested many years after service separation and is not causally or etiologically related to active military service,  






CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in favor of the Veteran, the criteria for service connection for bilateral pes planus have been met.  See 38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303 (2015).  

2.  Resolving reasonable doubt in favor of the Veteran, the criteria for service connection for plantar callouses have been met.  See 38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303 (2015).  

3.  Resolving reasonable doubt in favor of the Veteran, the criteria for service connection for plantar fasciitis have been met.  See 38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303 (2015).  

4.  The current low back disorder was not incurred in or caused by active service, and may not be presumed to have been incurred therein.  See 38 U.S.C.A. §§ 1110, 1112, 1131, 1132, 1133, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist 

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.          38 U.S.C.A. §§ 5100, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159 (2015).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  Such notice should also address VA's practices in assigning disability ratings and effective dates.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006); see also Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Regarding the claim for service connection for a low back disability, the Veteran was provided notice in July 2011 and October 2011 letters prior to the initial adjudication of the claim.  The Veteran was notified of the evidence not of record that was necessary to substantiate the claim, VA and the Veteran's respective duties for obtaining evidence, and how disability ratings and effective dates are assigned.  Thus, the Board concludes that VA satisfied its duties to notice the Veteran.  

VA satisfied its duty to assist the Veteran in the development of the claim for service connection for a low back disability.  First, VA satisfied its duty to seek, and assist in the procurement of, relevant records.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran, including service treatment records, private treatment records, VA treatment records, VA examination reports, lay statements, and Social Security Administration records (SSA).  Regarding SSA records, a negative response was received by the RO indicating that the records do not exist and further efforts to obtain them will be futile.  

Second, VA satisfied its duty to obtain a medical opinion when required.  See        38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The Veteran was provided with a VA examination (the report of which has been associated with the claims file) in October 2011.  Pursuant to the Board's remand instructions, an additional medical opinion was obtained in July 2015 that clarified the first opinion.  The Board finds that the VA examination reports, taken in light of the other lay and medical evidence of record, are thorough and adequate and provide a sound basis upon which to base a decision with regard to the issue on appeal.  The VA examiners reviewed the claims file, conducted an interview and examination of the Veteran, including eliciting a history, and the examiners offered opinions with supporting rationale.  

The Veteran was offered the opportunity to testify before the Board, but declined.  As VA satisfied its duties to notify and assist the Veteran, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A.  § 5103(a), § 5103A, or 38 C.F.R. § 3.159.

Regarding the appeal for service connection for a bilateral foot disability, the Board is granting the claim for service connection for a bilateral foot disability.  This decision constitutes a full grant of the benefits on appeal; therefore, no further discussion regarding VCAA notice or assistance duties is required regarding that appeal.

Service Connection Legal Criteria 

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 1131; 38 C.F.R. § 3.303(a) (2015).  Generally, service connection for a disability requires evidence of: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated by service.  See Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009).

For a chronic disease, service connection may be established under  38 C.F.R. 	 § 3.303(b) if a chronic disease or injury is shown in service, and subsequent manifestations of the same chronic disease or injury at any later date, however remote, are shown, unless clearly attributable to intercurrent causes.  For a showing of a chronic disorder in service, the mere use of the word chronic will not suffice; rather, there is a required combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Continuity of symptomatology after service is required where a condition noted during service is not, in fact, chronic, or where a diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b).

The presumptive service connection provisions based on "chronic" in-service symptoms and "continuity of symptomatology" after service under 38 C.F.R. 
§ 3.303(b) have been interpreted as an alternative to service connection only for the specific chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 
718 F.3d 1331 (Fed. Cir. 2013) (holding that the "chronic" in service and "continuous" post-service symptom presumptive provisions of 38 C.F.R. 
§ 3.303(b) only apply to "chronic" diseases at 3.309(a)).

Service connection may also be established with certain chronic diseases, including arthritis, based upon a legal presumption by showing that the disorder manifested itself to a degree of 10 percent disabling or more within one year from the date of separation from service.  Such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1133, 1137 (West 2014); 38 C.F.R.     §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumptive period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.

A lay person is competent to report on the onset and reoccurrence of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether a veteran's particular disability is the type of disability for which lay evidence may be competent.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d, 1372, 1376-77 (Fed. Cir. 2007).  

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno, 6 Vet. App. at 469; see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.	          38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  See 38 U.S.C.A.	 § 1154(a) (West 2014); 38 C.F.R. § 3.303(a).  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  As with all claims, when there is an approximate balance of positive and negative evidence regarding any matter material to the claim, the claimant shall be given the benefit of the doubt.

Service Connection for a Bilateral Foot Disability 

While in some cases veterans are entitled to presumptive service connection based on a chronic disability, the Veteran has been diagnosed with bilateral plantar calluses, mild pes planus or "flat feet," and plantar fasciitis, which are not "chronic diseases" under 38 C.F.R. § 3.309(a); therefore, the presumptive provisions of 
38 C.F.R. § 3.303(b) for "chronic" in service symptoms and "continuous" post-service symptoms do not apply, and the appeal for service  connection for a bilateral foot disability is one of "direct" service connection.  


In this case, the Veteran generally contends that he has flat feet, painful feet, and callouses, and that the bilateral foot disabilities had their onset in service.  See March 2010 application for compensation.  

There is conflicting evidence regarding whether the Veteran has a current disability of pes planus, and the Board finds that the evidence is in equipoise as to whether the Veteran currently has flat feet.  The Veteran states that he was diagnosed with flat feet in service and that he continues to have flat feet.  See March 2010 application for compensation.  Pes planus, or "flat feet," is the type of condition that lends itself to observation by a lay witness.  See Falzone v. Brown, 8 Vet. App. 398, 403 (1995).  Additionally, in the July 2015 VA examination, the VA examiner diagnosed mild pes planus.  However, the July 2012 VA examiner did not assess the Veteran with flat feet.  Nonetheless, based on the medical and lay evidence, the Board affords the Veteran the benefit of the doubt to find that the Veteran currently has pes planus.  

Next the Board finds that the evidence is in equipoise regarding whether the flat feet were incurred in service and have continued since.  Service treatment records show that the Veteran complained of flat feet while in service.  See March 1973 service treatment records.  The Veteran was referred to podiatry and was prescribed arch support.  In an April 1973 service treatment record, it was noted that the arch support was not helping the feet, but was not making the pain worse.  The July 2015 VA examiner, while noting that the Veteran has mild pes planus, did not provide an opinion as to whether the mild pes planus is related to his service.  In consideration thereof, and resolving reasonable doubt in favor of the Veteran, the Board finds that the criteria for direct service connection for flat feet (i.e., pes planus) under 
38 C.F.R. § 3.303(d) have been met.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Additionally, the Board finds the Veteran has currently diagnosed bilateral plantar calluses.  In the July 2012 and 2015 VA examinations, both examiners diagnosed bilateral plantar calluses under the 5th metatarsal of both feet.  Additionally, the VA podiatry treatment notes reflect treatment for bilateral plantar calluses.  See October 2011, January 2013, and April 2014 VA treatment notes.  Therefore, the Board finds that there is a current disability of bilateral plantar calluses.  

The Board finds that there is an in-service occurrence of plantar calluses.  Review of service treatment records shows that the Veteran was treated for bilateral foot pain in 1973.  In May 1973, the Veteran complained of bilateral feet pain since basic training and he was given callous pads for the calluses.  Additionally, in June 1973, the Veteran continued to complain of pain in the feet when walking, and the examination revealed calluses and scars.

The Board finds that there is equipoise as to whether there is a causal relationship between the Veteran's present plantar calluses and the in-service diagnosis of calluses.  In the July 2012 VA examination, the examiner opined that he could not come to a conclusion regarding whether the Veteran's calluses "were the source of his foot complaints in the military" without resorting to speculation; however, in the July 2015 VA examination, the VA examiner opined that the Veteran had calluses for many years affecting the same two locations, and, therefore, it is at least as likely as not that the Veteran's plantar calluses are a continuation of the calluses the Veteran had while on active duty.  

While the July 2012 VA examiner was unable to form an opinion regarding the etiology of the current calluses, the July 2015 VA examiner gave a more complete rationale for the conclusion, explaining how calluses form, how the current calluses are less likely related to the Veteran's nonservice-connected hammer toes, and that the Veteran has had calluses for many years affecting the same two locations.  Therefore, the Board finds the July 2015 VA examination to have more probative value than the July 2012 VA examination.  

Based on the above, and resolving reasonable doubt in favor of the Veteran, the Board finds that the fact is established that Veteran's current plantar calluses are causally related to the in-service calluses of the feet; thus, the criteria for service connection for plantar calluses have been met.  38 U.S.C.A. § 5107(b); 38 C.F.R. 	 § 3.102.   

Next, the Board finds that the Veteran has a current diagnosis of plantar fasciitis.  The July 2015 VA examiner opined that the Veteran has plantar fasciitis as the Veteran reports pain on waking, and after periods of prolonged rest and prolonged time on his feet, his feet worsen.  

The Board also finds that the plantar fasciitis, especially the reported pain, has not been differentiated from the symptoms of pes planus.  VA adjudicators are precluded from differentiating between symptomatology attributed to a nonservice-connected disability and a service-connected disability in the absence of medical evidence which does so.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998).  The evidence reflects that the Veteran has had symptoms of painful feet while in service which continued after service.  See March 2010 application for compensation; see also May 1973 service treatment records.  

While the July 2015 VA examiner opined that the plantar fasciitis is less likely than not related to military service, the rationale provided is that there is no indication that the Veteran has significant issues with plantar fascia in service.  The Board finds that, based on the documented complaints of pain in feet while walking in service, the July 2015 opinion regarding the etiology of the plantar fasciitis is of little probative value because it did not fully recognize the in-service foot pain.  For these reasons, and resolving reasonable doubt in favor of the Veteran, the Board finds that the plantar fasciitis cannot be satisfactorily disassociated from the pes planus.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Mittleider, 11 Vet. App. at 182.  

Service Connection for a Low Back Disability 

In this case, the Veteran has been diagnosed with degenerative disc disease of the lumbar spine, which can manifest symptoms such as tenderness, pain, and limitation of motion similar to degenerative joint disease, which is a form of arthritis.  Additionally, one of the clinical findings based on imaging studies was "arthritis" of the spine.  See October 2011 VA examination report.  Under the particular facts of this case, the Board will apply the "chronic" disease presumptive provisions for arthritis.  Arthritis is listed as a "chronic disease" under 38 C.F.R. § 3.309(a); therefore, the Board will address whether the presumptive provisions of 38 C.F.R. 
§ 3.303(b) for "chronic" in service symptoms and "continuous" post-service symptoms apply. 

The Veteran generally contends that he injured his back in service in 1973 while trying to lift a heavy object.  As part of his claim for compensation, the Veteran reports that he has had symptoms of back pain during and since service.  See December 2013 informal hearing presentation.  

After reviewing all the lay and medical evidence, the Board finds that the weight of the evidence demonstrates that the currently diagnosed back disability was not incurred in-service, and may not be presumed to be incurred therein.  As arthritis is a chronic disease under 38 C.F.R. § 3.309(a), the Board will consider whether chronic symptoms in service or continuity of symptomatology since service have been shown.  After a review of all the medical and lay evidence of record, the Board also finds that the weight of the evidence demonstrates that the Veteran did not experience chronic symptoms of a back disorder in service or continuous symptoms since service to warrant presumptive service connection under 38 C.F.R. § 3.303(b), including that symptoms of degenerative disc disease did not manifest to a compensable degree within one year of service separation.  

The evidence of record demonstrates that the Veteran has currently diagnosed degenerative disc disease of the lumbar spine, with some indication that clinical testing showed arthritis.  See October 2011 and July 2015 VA examination reports.  Additionally, the Veteran has been treated for low back pain at VA.  See May 2015 VA Medical Center (VAMC) treatment notes.  

The evidence shows that the Veteran experienced some non-chronic symptoms of back pain while in service.  Service treatment records indicate that in May and June 1973, the Veteran presented with complaints of back pain and noted an impression of back strain.  Additionally, during the current claim, the Veteran has asserted that he suffered from back pain while in service.  Back pain is subject to lay observation.  See Jandreau, 492 F.3d 1372.  

The weight of the evidence is against finding that the Veteran experienced "chronic" symptoms of degenerative disc disease of the back during service or "continuous" symptoms of back pain or arthritis after service, including to a compensable degree within one year of service.  There is no medical documentation for any treatment of back pain from separation from service in 1975 until 2011.  In August 1980, the Veteran reported for a VA examination regarding another claim for service connection for residuals of a hernia.  At that time, the VA examiner assessed that the Veteran did not have any diseases, injuries, or functional effects of the musculoskeletal system.  Additionally, since separation from service, while the record indicates the Veteran continuously complained of, sought service connection for, and later sought an increased rating for groin pain as a residual of a hernia, the record is silent for any indication of a back disability until the Veteran, through his representative, filed a claim for service connection for a lumbosacral strain in August 1986, eleven years after separation from active duty service and thirteen years after the initial injury.  At that time, no additional treatment records indicating treatment for a back condition were associated with the claims file, and the Veteran did not assert that he had experienced continuous back pain since service at any point during his multiple appeals for an increased rating for residuals of a hernia.  Furthermore, the record does not show any additional complaints of or treatment for a low back disability until June 2011, when the Veteran filed a claim to reopen service connection for a low back disability and sought treatment at that time from an orthopedic specialist starting in June 2011, when he was referred by a treating podiatrist.  See June 2011 B.O.S. treatment records.

The Board acknowledges that symptoms, not treatment, are the essence of any evidence of continuity of symptomatology; however, the Board finds that the Veteran's more recent account that he has continuously experienced low back pain since 1973, while competent, is not credible.  The Board has not relied only on the absence of contemporaneous medical evidence during service in making the finding that back pain in service was not chronic and was not arthritis by the time of service separation.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr v. Nicholson, 21 Vet. App. 303 (2007) ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").  The Board is also relying on the 1980 clinical assessment of a normal spine, the multi-year gap in treatment for low back pain from separation from active duty in 1975 to June 2011, and the fact that the first objective evidence that the Veteran has had ongoing symptoms of back pain since 1973 is the June 2011 private treatment records which were created at the time the Veteran filed service connection for a low back disability.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as one factor in resolving a claim); see also Pond v. West, 12 Vet. App. 341 (1999) (although Board must take into consideration the veteran's statements, it may consider whether self-interest may be a factor in making such statements); Cartright, 2 Vet. App. at 25 ("although interest may affect the credibility of testimony, it does not affect competency to testify").  For these reasons, the Board finds the Veteran's report of continuous symptoms of back pain since service are not credible, and the Veteran did not have continuous symptoms of a low back disability since service.  

The Board further finds that the weight of the competent evidence demonstrates that the current low back disability is not otherwise related to active service.  In October 2011, the Veteran was afforded a VA examination to help assist in determining the nature and etiology of the low back disability.  At that time, the VA examiner opined that the Veteran's current low back disability is not caused by or the result of the lumbosacral strain that occurred in 1973.  As the rationale for the opinion appears to be that the duties in service were routine training duties, the Board remanded the claim to obtain clarification of the opinion.  

In accordance with the Board's remand instructions in July 2015, an addendum opinion was obtained, and the VA examiner opined that the Veteran's current low back disability is unlikely to be associated with the 1973 injury, with rationale based on a lack of objective evidence of chronicity for more than 20 years and there was not a significant enough injury to cause the Veteran's current low back disability decades later.  The Board finds the July 2015 opinion to have significant probative value.  The VA examiner based the opinion on the service treatment records, post-service treatment records and history, and the Veteran's lay statements, and the VA examiner provided rationale for that opinion.  

Nonetheless, the Veteran's treating physician has purportedly opined that the Veteran's current low back pain is related to his military service.  See June 2011, February 2012 B.O.S. treatment records.  However, the Board finds that this opinion is of no probative value because it relies on an inaccurate factual premise that the Veteran experienced continuous symptoms of low back pain since 1973.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  As discussed elsewhere in this Board decision, the weight of the lay and medical evidence demonstrates no continuous symptoms of a back disorder after service separation.  For this reason, the Board finds that the July 2015 VA examination must be afforded more probative value than the opinions of the treating physician. 

The Veteran has asserted throughout the course of this appeal that the back pain was caused by an in-service back injury.  He is competent to report a back injury, symptoms, and treatment.  Generally, lay evidence is competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr, 21 Vet. App. 303, 308-09 (2007).  Lay evidence can be competent and sufficient evidence of a diagnosis if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau, 492 F.3d at 1376-77.  Additionally, a lay person may speak to etiology in some limited circumstances in which nexus is obvious merely through observation, such as sustaining a fall leading to a broken leg.  Id.  


Under the specific facts of this case, where the weight of the evidence has established only non-chronic back symptoms during service and an absence of symptoms after service, and where even the current findings show only mild disability, the Veteran is not competent to provide evidence as to more complex medical questions as to onset and nexus of degenerative disc disease or arthritis.  See Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011) (holding that ACL tear is too medically complex for lay diagnosis); Jandreau, at 1377, n. 4 ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer"); see 38 C.F.R. § 3.159(a)(2).  

While the Veteran generally contends there is a relationship between the in-service back pain and the current degenerative disc disease of the lumbar spine, such contention is not competent evidence of nexus.  Under the facts of this case, the etiology of the Veteran's current degenerative disc disease of the lumbar spine is a complex medical etiological question involving internal and unseen system processes unobservable by the Veteran that requires medical knowledge of the complex etiology of the relationship between back pain, injuries, and the development of degenerative disc disease.  Such purported opinion attempting to relate degenerative disc disease to a few instances of back pain while in service would require specialized knowledge of the musculoskeletal system, knowledge of possible complications from back injuries, and knowledge of causes of degenerative disc disease, including with explanation as to how such disorder is related to service in the absence of chronic or continuous symptoms in and since service.  See Kahana, 24 Vet. App. at 437 (recognizing ACL injury is a medically complex disorder that requires a medical opinion to diagnose and to relate to service or differentiate from in-service symptoms and diagnosis).  Therefore, the Veteran's lay statements alone in this case are not sufficient to establish a nexus between the in-service back pain and the current degenerative disc disease of the lumbar spine, especially in the context of this case where there is no diagnosis, treatment, or even symptoms for many years after service separation.   


For the reasons discussed above, the Board finds that the weight of the evidence demonstrates that the low back disability was not incurred in or otherwise caused by active service, and may not be presumed to have been incurred therein.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for a bilateral foot disability of pes planus, plantar calluses, and plantar fasciitis is granted.  

Service connection for a low back disability is denied.  



______________________________________________
J. Parker 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


